DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, directed to claims 1-10 in the reply filed on April 18, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The cancellation of claims 11-12 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2017/0254706 (“Ganrude”).
Claim 1
Ganrude discloses a multi-configuration thermometer comprising: an elongate body having a first end and an opposed second end (Fig. 3A, first and opposite end in an open position); an elongate probe arm rotatably connected to the body around a probe arm axis (Fig. 3A, arm 16), a temperature probe mounted on a free end of the probe arm, the temperature probe displaced from the probe arm axis by a probe arm length (Fig. 3A, probe 18 displaced by the length of arm in open position), the probe arm axis spaced from the first end of the body by a first length, the probe arm axis spaced from the second end of the body by a second length smaller than the first length, the probe arm length being greater than the first length (Fig. 3B, second length smaller than first length); the probe arm rotatable around the probe arm axis between a first use configuration in which the temperature probe is closer to the first end of the body than to the second end of the body (Fig. 3A), and a second use configuration in which the temperature probe is closer to the second end of the body than to the first end of the body (Fig. 3B), the temperature probe spaced from the first end of the body by a third length when the probe arm is in the first use configuration, the temperature probe being spaced from the second end of the body by a fourth length when the probe arm is in the second use configuration, the fourth length being greater than the third length (Figs. 3A and 3B).  

Claim 2
Ganrude discloses the thermometer of Claim 1, wherein the body has a length axis between the first end and the second end, the probe arm being aligned to the length axis of the body when the probe arm is in the first use configuration and when the probe arm is in the second use configuration (Figs. 5A and 5B, axis 26).  

Claim 3
Ganrude discloses the thermometer of Claim 1, wherein the body has a length axis between the first end and the second end, the first end of the body having a width orthogonal -2/6-Attorney Docket No. 30296.0009 to the length axis, the probe arm having a length axis and a width orthogonal to the length axis of the probe arm, the width of the probe arm being less than the width of the first end of the body, the thermometer being adapted to sense a rectal temperature when the probe arm is in the first use configuration, the third length defining a predetermined depth of rectal penetration by the probe arm, the first end of the body acting as a stop to prevent penetration of the rectum by more than the third length (Figs. 5A and 5B, stopped by the bulk of the housing 12; Examiner note: the language is directed to intended use or functional language and is accorded limited patentable weight).  

Claim 5
Ganrude discloses the thermometer of Claim 1, further comprising sensing circuitry housed in the body and a display mounted on the body and coupled to the sensing circuitry, the temperature probe electrically coupled to the sensing circuitry (Fig. 3A, display 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0254706 (“Ganrude”) in view of U.S. Patent Pub. 2004/0264546 (“Wong”).
Claim 4
Ganrude discloses the thermometer of Claim 1.
Ganrude discloses a configuration of 90 degrees but does not appear to explicitly disclose wherein the angular distance between the probe arm in the first use configuration and the probe arm in the second use configuration is about 180 degrees.  
Wong discloses a range of 180 degrees (Figs. 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the angular distance between the probe arm in the first use configuration and the probe arm in the second use configuration is about 180 degrees, as disclosed by Wong, into the device of Ganrude, for the purpose of providing additional degrees of freedom for temperature measurement. 

Claim 6
Ganrude discloses the thermometer of Claim 5.
Ganrude does not appear to explicitly disclose wherein the probe arm has an internal conductor passage and elongate first and second flexible conductors, first ends of the first and second flexible conductors connected to the temperature probe, the first and second flexible conductors extending through the internal conductor passage of the probe arm, second ends of the first and second flexible conductors connected to the sensing circuitry.  
Wong discloses a flexible probe arm (paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a flexible probe, as disclosed by Wong, into the device of Ganrude, for the purpose of providing added comfort and resilient material for the probe tip (Wong, paragraph [0018]).

Claim 7
Ganrude discloses the thermometer of Claim 1, wherein the probe arm locks to each of the first and second use configurations (paragraph [0021], locking positions).  
 Ganrude does not appear to explicitly disclose a probe arm configuration button mounted on the body and mechanically coupled to the probe arm, the probe arm configuration button movable -3/6-Attorney Docket No. 30296.0009 between a first button position and a second button position, the probe arm configuration button spring-biased to the first button position, the probe arm configuration button permitting the probe arm to rotatably articulate between the first and second use configurations when the probe arm configuration button is in the second button position, the probe arm configuration button locking the probe arm to one of the first and second use configurations when the probe arm configuration button is in the first button position. 
Wong discloses a similar foldable thermometer actuated by a spring release mechanism (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a probe arm configuration button mounted on the body and mechanically coupled to the probe arm, the probe arm configuration button movable -3/6-Attorney Docket No. 30296.0009 between a first button position and a second button position, the probe arm configuration button spring-biased to the first button position, the probe arm configuration button permitting the probe arm to rotatably articulate between the first and second use configurations when the probe arm configuration button is in the second button position, the probe arm configuration button locking the probe arm to one of the first and second use configurations when the probe arm configuration button is in the first button position, as disclosed by Wong, into the device of Ganrude, for the purpose of folding the thermometer into locked configurations (Wong, paragraph [0032]).

Claim 8
Ganrude in view of Wong discloses the thermometer of Claim 7, wherein the probe arm configuration button is mounted on the body to be coaxial with the probe arm axis, a collar of the probe arm disposed around the axis, the probe arm configuration button being affixed to a button lock, the button lock including a button lock body and a plurality of angularly spaced-apart flanges extending inwardly from the button lock body in parallel to the probe arm axis, the collar of the probe arm having a plurality of slots for receiving the flanges of the button lock, the flanges of the button lock received in ones of the slots in the collar of the probe arm when the probe arm is locked to either the first use configuration or the second use configuration, the flanges of the button lock axially spaced from the slots in the collar of the probe arm when the probe arm configuration button is in the second button position, thereby permitting the probe arm to swing between the first use configuration and the second use configuration (Wong, paragraph [0032]). 

Claim 9
Ganrude in view of Wong discloses the thermometer of Claim 8, wherein the button lock flanges include first and second button lock flanges and wherein the slots in the probe arm collar include first and second slots, the first button lock flange received in the first slot and the second button lock flange received in the second slot when the probe arm is in the first use configuration, the -4/6-Attorney Docket No. 30296.0009 first button lock flange received in the second slot and the second button lock flange received in the first slot when the probe arm is in the second use configuration (Wong, paragraph [0032], Fig. 7).  

Claim 10
Ganrude in view of Wong discloses the thermometer of Claim 7, further comprising a spring disposed to be coaxial to the probe arm axis, the spring acting as a compression spring to bias the probe arm configuration button to the first button position, the spring acting as a torsion spring to bias the probe arm to the first use configuration (Wong, paragraph [0032]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853